Case 9:18-cv-81606-DMM Document 239 Entered on FLSD Docket 09/27/2019 Page 1 of 4



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                       Case No. 18-81606-CIV-MIDDLEBROOKS/REINHART


   PINNACLE ADVERTISING AND
   MARKETING GROUP, INC.,

                    Plaintiff

            v.

   PINNACLE ADVERTISING AND
   MARKETING GROUP, LLC,

                    Defendant



                       PINNACLE (IL)’S MOTION FOR CERTIFICATION
                    OF INTERLOCUTORY APPEAL UNDER 28 U.S.C. §1292(b)

            Plaintiff Pinnacle Advertising and Marketing Group, Inc. (“Pinnacle (IL)”) moves to

   amend the Court’s Order of September 26, 2019, to certify for interlocutory appeal the question

   of whether the Eight Circuit’s Squirt test1 is a reliable and admissible test for determining likely

   confusion. Because the Court excluded the testimony of Pinnacle (IL)’s expert Rob Wallace due

   to the supposed unreliability of Mr. Wallace’s survey performed using the Squirt test, the issue

   of the reliability and thus the admissibility of the Squirt test is a controlling question of law, and

   resolution of that question on interlocutory appeal would materially advance the ultimate

   resolution of this litigation. Thus, Defendants respectfully request that the Court grant Pinnacle

   (IL) permission to appeal under 28 U.S.C. § 1292(b). Pinnacle (IL) also requests that the Court

   stay proceedings in this action pending the appeal.




   1
       SquirtCo. v. Seven-Up Co., 628 F.2d 1086 (8th Cir. 1980).
Case 9:18-cv-81606-DMM Document 239 Entered on FLSD Docket 09/27/2019 Page 2 of 4



   I.     STANDARD FOR CERTIFICATION OF AN INTERLOCUTORY APPEAL

          Courts may approve the interlocutory appeal of an order not otherwise appealable when

   (1) the order involves a “controlling question of law,” (2) there is a “substantial ground for

   difference of opinion” concerning the legal question, and (3) “an immediate appeal from the

   order may materially advance the ultimate termination of the litigation.” 28 U.S.C. § 1292(b).

   The decision to permit an interlocutory appeal under § 1292(b) is within the district court’s

   discretion. See Swint v. Chambers Cnty. Comm’n, 514 U.S. 35, 47 (1995).

          A.      The Order Involves A Controlling Question Of Law

          There can be no doubt that the Order involves a controlling question of law. A

   controlling question of law is one that determines the outcome or future course of the litigation.

   Johnson v. Burken, 930 F.2d 1202, 1206 (7th Cir. 1991). The reliability and admissibility of

   surveys performed using the Squirt test and the exclusion of Mr. Wallace’s survey and testimony

   based on such test obviously impacts Pinnacle (IL)’s ability to present its case at trial, thereby

   effecting the course of this litigation and its potential outcome.

          B.      There Is A Substantial Ground For Difference Of Opinion

          An interlocutory appeal under § 1292(b) is also warranted because “a substantial ground

   for difference of opinion” exists with respect to the reliability of Squirt surveys. As the Court

   itself has acknowledged, the Eleventh Circuit has not addressed the issue of the reliability and

   thus the admissibility of surveys conducted using the Squirt test. The Court has also stated the

   other federal appellate courts have found surveys employing the Eighth Circuit’s Squirt test

   unreliable. Thus, a substantial ground for a difference of opinion as to the Squirt test’s reliability

   and admissibility exists.
Case 9:18-cv-81606-DMM Document 239 Entered on FLSD Docket 09/27/2019 Page 3 of 4



           C.      An Immediate Appeal Of The Order Would Materially
                   Advance The Ultimate Termination Of This Litigation

           An interlocutory appeal resolving the issue of the Squirt test’s reliability would, if

   decided in Pinnacle (IL)’s favor, advance the ultimate termination of the litigation, as it would

   obviate the need for an appeal on the issue after the trial, and would prevent a remand to the

   Court to re-try this case should Pinnacle (IL) prevail on the issue. In view of the potential for

   reversible error that would require a full appeal after trial, and a remand for a re-trial, a stay

   pending resolution of the interlocutory appeal is appropriate.

   II.     CONCLUSION

           Pinnacle (IL) respectfully requests that the Court amend its September 26, 2019 Order to

   state that the Order involves a controlling question of law regarding the reliability and

   admissibility of surveys performed using the Squirt methodology of as to which there is

   substantial ground for difference of opinion and that an immediate appeal from the order may

   materially advance the ultimate termination of the litigation. Pinnacle (IL) also requests that the

   Court stay proceedings in this case pending outcome of the appeal.

   DATED: September 27, 2019                               Respectfully Submitted,



                                                           /s/ Jon M. Gibbs
                                                           James S. Toscano (Florida Bar No. 899909)
                                                           Jon M. Gibbs (Florida Bar No. 494534)
                                                           LOWNDES, DROSDICK, DOSTER,
                                                           KANTOR & REED, P.A.
                                                           215 North Eola Drive
                                                           Post Office Box 2809
                                                           Orlando, Florida 32802-2809
                                                           Telephone: (407) 843-4600
                                                           Facsimile: (407) 843-4444
                                                           james.toscano@lowndes-law.com
                                                           jon.gibbs@lowndes-law.com
                                                           carol.anderson@lowndes-law.com
Case 9:18-cv-81606-DMM Document 239 Entered on FLSD Docket 09/27/2019 Page 4 of 4



                                                      litcontrol@lowndes-law.com
                                                      Attorneys for Plaintiff Pinnacle Advertising
                                                      and Marketing Group, Inc.


                                   CERTIFICATE OF SERVICE

          The undersigned hereby certifies that all counsel of record who are deemed to have

   consented to electronic service are being served with a copy of this document via the Court’s

   CM/ECF system this September 27, 2019. Any other counsel of record will be served by electronic

   mail and/or first class mail.

                                                      /s/ Jon M. Gibbs
